Citation Nr: 1600864	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-31 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a right knee disability, and if so, whether service connection is warranted


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran had active duty service from June 1985 to October 1985 and from January 2003 to May 2004, as well as a period of active duty for training (ACDUTRA) that included November 12, 2006.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This claim was previously before the Board in February 2015 and the Board found that new and material evidence had not been received and denied reopening the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Order, the Court remanded the case to the Board for action consistent with a Joint Motion to Remand (JMR).

Subsequent to the last Supplemental Statement of the Case (SSOC) issued in December 2012, additional VA treatment records were added to the Veteran's claims file, without a waiver of Agency of Original Jurisdiction review.  As the Veteran's claim is being reopened (i.e. granted as to this matter) and remanded, there is no prejudice to the Veteran and the AOJ will have the opportunity to review these documents in the first instance on remand. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A December 2007 rating decision denied entitlement to service connection for a right knee disability.  
2.  New and material evidence was associated with the claims file after the previous December 2007 denial.  


CONCLUSIONS OF LAW

1.  The December 2007 rating decision which denied entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

2.  As new and material evidence was received, the claim for entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for entitlement to service connection for a right knee disability is reopened, as explained below.  As such, VA's fulfillment of its duties to notify and assist with respect to this issue need not be addressed at this time.

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2014).  See 38 C.F.R. § 20.1103 (2015).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) (2015) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) (2015), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

Initially, the Veteran's claims file was previously lost and the current claims file is a rebuilt file.  See June 2011 Deferred Rating Decision.  The earliest received documents in the Veteran's paper claims file appear to be from late 2009 and early 2010.  

The Veteran's claim for entitlement to service connection for a right knee disability was denied in a December 2007 rating decision, a copy of which is only available in Virtual VA.  The rating decision referenced that a previous July 2006 rating decision had denied the Veteran's claim for entitlement to service connection for a right knee disability.  The Veteran was informed of the December 2007 rating decisions and his appellate rights via a January 2008 notification letter (also available in Virtual VA).  There is no evidence of record that the Veteran appealed this decision or submitted new and material evidence within one year of the denial; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

Evidence currently of record relevant to the Veteran's claim includes service treatment records (STRs), private medical records, VA treatment records and the Veteran's and his representative's lay statements.  As noted, the Veteran's claims file was previously lost and the most recently received documents available in the physical claims file appear to be from late 2009 and early 2010, whereas the Veteran's claim was previously denied in December 2007.  As a result, the evidence that was of record at the time of the previous decision is not now currently of record and it is therefore not possible to provide an accurate analysis of what evidence currently of record is or is not new and material.  As such, and resolving reasonable doubt in the Veteran's favor, the Board concludes that new and material evidence was associated with the claims file after the previous December 2007 denial.  As new and material evidence was received, the claim for entitlement to service connection for a right knee disability is reopened and to this extent the Veteran's claim is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right knee disability is reopened.


REMAND

The Veteran seeks entitlement to service connection for a right knee disability.  The Veteran filed his current claim in October 2011 and no VA examination was conducted.  A March 2012 VA orthopedic treatment note referenced chronic right knee pain and five right knee surgeries.  A September 2012 VA orthopedic treatment note referenced degenerative joint disease of the right knee.    

Upon review of the evidence of record, the issue is raised of whether the Veteran had a right knee disability that preexisted his January 2003 to May 2004 period of active service.  For example, a December 2006 private medical record from Dr. D.O. noted that the Veteran was being evaluated due to "right knee discomfort.  This all started in 1987 when he had an anterior cruciate ligament tear.  He treated this nonoperatively for 12 years.  He finally had anterior cruciate ligament reconstruction in 1999.  Thereafterwards it felt stable.  Unfortunately he developed a Strep infection in 2001, requiring arthroscopy."  This and other evidence of record indicated that the Veteran had two surgeries related to his right knee prior to his January 2003 to May 2004 period of active service.  No entrance examination is of record for this period of active service and the Board notes that the Veteran's STRs were found by the AOJ to be partially unavailable.  See January 2012 Memorandum.

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  See 38 U.S.C.A.    § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  In other words, "[w]hen no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry."  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the presumption of soundness applies, the burden then shifts to "the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  See id.

Generally, it is presumed that an entrance examination is provided prior to all periods of active duty service.  As noted, there is not an entrance examination of record for the Veteran's January 2003 to May 2004 period of active service.  In light of the general presumption that an entrance examination is provided prior to all periods of active duty service and that the Veteran's STRs were found by the AOJ to be partially unavailable, the Veteran will be presumed to have been sound upon entry into the January 2003 to May 2004 period of active service.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a Veteran's entrance examination has been lost or destroyed while in VA custody)).  As the presumption of soundness applies, VA must rebut the presumption of soundness by showing by clear and unmistakable evidence both that the Veteran's right knee disability preexisted service and was not aggravated by service.  Upon review, the Board finds that the evidence of record clearly and unmistakably indicated that the Veteran had a right knee disability that preexisted service.  As discussed above, the evidence of record indicated that the Veteran had two surgeries related to his right knee prior to his January 2003 to May 2004 period of active service.  See, e.g., December 2006 Dr. D.O. Private Medical Record.  

In light of the finding that the Veteran had a right knee disability that preexisted his January 2003 to May 2004 period of active service, the remaining question is whether the Veteran's preexisting right knee disability clearly and unmistakably was not aggravated by his service.  To this issue, the Veteran has provided numerous statements that his right knee was aggravated during his January 2003 to May 2004 period of active service.  He specifically mentioned physical fitness training, walking in sand in Kuwait and Iraq and carrying gear and climbing on and off trucks.  See, e.g., October 2011 Claim (referencing as aggravating factors for the Veteran's right knee "training for PT (2 mile run), the harsh walking conditions in Kuwait and Iraq in the sand, climbing on and off the truck/trailer during the Iraq war (as I was a truck driver and hauled supplies)."  The Veteran's DD 214 for the January 2003 to May 2004 period of active service referenced service in Kuwait and Iraq from April 2003 to March 2004 and his primary specialty was noted as Motor Transport.  In addition, on his November 2012 Form 9, the Veteran referenced that the wear and tear on his knee caused it to deteriorate quicker from his activities in service.  Also, a January 2006 VA treatment note stated that the Veteran's "knees have been bothering him ever since he returned from Iraq" and that the Veteran "believes that it is probably from repeated trauma climbing on trucks in Iraq."  

Additionally, the Veteran has contended that his right knee was further aggravated during a period of ACDUTRA on November 12, 2006.  For example, on the November 2012 VA Form 9 the Veteran referenced an incident where he "stepped on a rock and twisted my knee causing it to swell.  This led them to sending me to the medics and being sent home early from training.  This series of events eventually led me to having another surgery to clean up my knee and being discharged" from the National Guard.  Various evidence of record supports the Veteran's timeline, to include documents related to a line of duty investigation regarding a November 12, 2006 right knee sprain found to be incurred in the line of duty, private medical records from Merit Care and other National Guard records.  

Upon review, the issue of whether the Veteran's right knee disability that preexisted his January 2003 to May 2004 period of active service clearly and unmistakably was not aggravated by his service is a medical determination that the Board is not qualified to make and therefore remand is required for a VA examination (which as noted the Veteran was not previously afforded) and opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Such opinion must consider and address the presumption of soundness, as detailed in the remand directives below.

While on remand, additional action is required regarding potentially outstanding records.  First, as referenced in the JMR, in a December 2011 statement the Veteran stated that he had been seen "at the Sioux Falls [VA Medical Center (VAMC)] for my knee since 2006."  Currently of record are VA treatment records from the Sioux Falls VAMC dated from March 2010 to July 2010 (in the physical claims file) and from January 2011 to December 2012 (in Virtual VA).  As such, pursuant to the JMR, all outstanding VA treatment records, to include from the Sioux Falls VAMC dated prior to March 2010 and from July 2010 to January 2011, must be obtained.  Additionally, any more recent VA treatment records must also be obtained (the most recent records of record from the Sioux Falls VAMC are from December 2012 and the most recent records of record the Fargo VAMC are from September 2010).

In addition, evidence of record indicated that the Veteran may have been in receipt of VA vocational rehabilitation benefits.  See October 2008 VA Orthopedic Treatment Note (referencing that the Veteran "is trying vocational rehabilitation").  As vocational rehabilitation records may be relevant to the Veteran's claim, the Veteran's vocational rehabilitation file must be obtained on remand, if available.

Finally, with respect to private medical records, of record are records from Merit Care dated from approximately December 2006 to March 2007, which were obtained as part of the STRs and documents received from the South Dakota National Guard in August 2011.  A May 2007 VA orthopedic treatment note referenced the Veteran having an upcoming right knee surgery through fee basis by Merit Care providers.  It therefore appears that there are additionally relevant records from Merit Care relating to the Veteran's right knee that are currently outstanding.  In addition, as referenced, the Veteran had a two knee surgeries prior to his January 2003 to May 2004 period of active service and there are currently no records of record related to them.  In the Veteran's October 2011 claim, he referenced "previously submitted records" relating to surgery by a Dr. V. in Watertown, South Dakota and surgery from Merit Care (noted to be now called Sanford Health).  See also August 2006 VA Treatment Note (referencing a right knee ACL surgery in 1999 in Watertown, South Dakota and a right knee arthroscopic surgery in 2001 requiring 30 days in the hospital); August 2010 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) (noted for Sanford Health for 2004 to present and stating that these records should already be in the Veteran's claims file).  Additional records were received from Merit Care in August 2010, but the August 2010 records request letter indicated that only records related to respiratory conditions were requested.  As was discussed earlier, the Veteran's claims file was previously lost and any records submitted prior to the Veteran's current claim are not available.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include from Merit Care (or Sanford Health) and/or relating to his two knee surgeries prior to his January 2003 to May 2004 period of active service, or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and request that he either provide any outstanding relevant private treatment records, to include from Merit Care (or Sanford Health) and/or relating to his two knee surgeries prior to his January 2003 to May 2004 period of active service, or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

2.  Obtain the Veteran's VA vocational rehabilitation file, if available.

3.  Obtain all outstanding VA treatment records.  This specifically includes from the Sioux Falls VAMC dated prior to March 2010 and from July 2010 to January 2011, as well as any more recent VA treatment records (the most recent records of record from the Sioux Falls VAMC are from December 2012 and the most recent records of record the Fargo VAMC are from September 2010).

4.  After completion of the above, afford the Veteran a VA examination with respect to his right knee.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is instructed that the Veteran had a right knee disability that preexisted his January 2003 to May 2004 period of active service, which is further discussed in the body of the remand and in various evidence of record.  The examiner must provide an opinion addressing the following:

a.  Whether it is clear and unmistakable (obvious, manifest and undebatable) that the Veteran's preexisting right knee disability WAS NOT aggravated (i.e., permanently worsened) during his January 2003 to May 2004 period of active service or during a November 12, 2006 ACDUTRA incident or whether it is clear and unmistakable (obvious, manifest and undebatable) that any increase in service or on ACDTURA was due to the natural progress of the disability.

While review of the entire claims file is required, attention is invited to the Veteran's numerous statements that his right knee was aggravated during his January 2003 to May 2004 period of active service and specific mention of physical fitness training, walking in sand in Kuwait and Iraq and carrying gear and climbing on and off trucks.  See, e.g., October 2011 Claim.  Further attention is invited to the Veteran's November 2012 Form 9, on which he referenced that the wear and tear on his knee caused it to deteriorate quicker from his activities in service.  

Additional attention is invited to the Veteran's contention that he aggravated his right knee during a November 12, 2006 ACDUTRA incident that required medical attention, being sent home early from training and eventually surgery and discharge from the National Guard.  See, e.g., November 2012 VA Form 9.  Various evidence of record supports the Veteran's timeline, to include documents related to a line of duty investigation regarding a November 12, 2006 right knee sprain found to be incurred in the line of duty, private medical records from Merit Care and other National Guard records.

b.  If and only if the examiner responds to question "a" in the negative, then is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current right knee disability is related to the preexisting right knee disability that was aggravated during service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


